DETAILED ACTION
This office action is responsive to the amendment filed 3/25/2022.  As directed, no claims have been amended, claims 1-23, 38, 45, and 47 were previously canceled, and no claims have been added.  Thus claims 24-37, 39-44, 46, 48, and 49 are currently pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24-37, 39-44, 46, 48, and 49 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chodkowski (2016/0022944).
Regarding claim 24, Chodkowski discloses a mask assembly (2) for use in providing positive pressure respiratory therapy, comprising: a mask seal (12) comprising a wall (outer wall) having an inner surface (inner side adjacent opening 42) opposite an outer surface (outer side adjacent ambient) and a wall thickness defined between the inner and outer surfaces (as shown in fig. 13, the thickness of the wall extends between inner and outer sides of the seal 12); and a mask shell (16); wherein the mask assembly (20) is configured to be fully positioned lower than a bridge of a nose of a face of a user (as shown, the mask is sub nasal) and configured to provide an exposed bridge of the nose of the user (as shown, the bridge would not be covered in use), the mask seal  (12) being connected to the mask shell (16), the mask seal (12) comprising a nasal region comprising at least one nasal opening (48), the mask seal (12) further comprising an upper front portion (upper side; fig.2 ) positioned above the mask shell (as shown in fig. 2, the upper side of seal 12 extends above shell 16) and extending in a lateral direction (sideways) across the front side of the mask seal  (as shown the front portion above the shell 16 extends sideways along the seal along the shell 16), the nasal region of the mask seal comprising an upper surface defined by a central portion (46,50) of an outer surface of the mask seal (as shown, portion 46, 50 is on an upper outer surface), a first paddle (left side/cheek portion of seal 36 as first paddle; fig. 8) extending upward above the upper surface (fig. 13 shows the left cheek portion of seal 36 extends upward from the central recessed nasal region) on a first side (left) of the nasal region and a second paddle (right side/cheek portion of seal 36) extending upward above the upper surface (fig. 13 shows the right cheek portion of seal 36 extends upward from the central recessed nasal region) on a second side (right) of the nasal region, the first paddle configured to contact one side of the nose of the user and the second paddle configured to contact the other side of the nose of the user (as shown side regions of seal 36 contact the user); wherein the upper surface (central) is located between the first and second paddles (left and right sides);
wherein the wall thickness of the mask seal (12) varies and wherein each of the paddles comprises an elongate area of increased wall thickness extending in a fore aft direction (i.e. ribs 60a (b)-1, 60a (b)-2.  Alternatively, the combination of 58a, 58b and 60a (b)-1, 60a (b)-2 as elongate area of increased wall thickness which extends in fore aft directions; [0037] lines 1-10),
between a first end (left) and a second end (right), wherein elongate area of increased wall thickness extends along an upper ridge of the paddles (top ridge of 54a,b; as shown the ribs extend along a side and underside of the ridge) and  joins a laterally outward facing portion (facing away from user) and a laterally inward facing surface portion (facing inward toward user)  of a respective one of the paddles (as shown, the ridge 54 joins the inward and outer sides of the paddle portions (sides of 36)), the upper ridges (top portion 54b) of the paddles define an  apex of the mask seal (as shown, the top curve of 54b is the apex of the mask and is above outer surface 46); wherein the interior surface of each paddle has a curved shape (as shown in figs. 11, 12, the sides are curved) that is concave facing the interior of the mask seal (as shown, the curvature is concave toward the user and thus internal portions of the seal); wherein the wall thickness in the nasal region and the upper from portion are less than the increased thickness in the first and second paddles (as shown in fig. 13, the thickness of the front and nasal region at 44 is less than the thickness of the wall of the paddles at i.e. 58a, b).
Regarding claim 25, Chodkowski discloses the wall thickness in the nasal region has the smallest thickness of the mask seal (as shown in fig. 13, the nasal area 44 has the smallest thickness).
Regarding claim 26, Chodkowski discloses the wall thickness (58, 60) of the paddles have the largest thickness of the mask seal (as shown, supports 58, 60 are thickest).
Regarding claim 27, Chodkowski discloses the elongate areas of increased wall thickness (58, 60) extend from a user-contacting surface of the mask seal toward the mask shell (as shown in fig. 10, suspension support 58 extends backward).
Regarding claim 28, Chodkowski discloses the elongate areas of increased wall thickness (58, 60) are connected to one another to form a connected area of increased thickness (as shown in fig. 11, member 58 is connected to each other).
Regarding claim 29, Chodkowski discloses the mask seal further comprises an oral opening (42) wherein the wall thickness in a region surrounding the oral opening has the smallest thickness or equals the smallest thickness of the mask seal (as shown in fig. 16, the area around opening 42 is thinner compared to the nasal area).
Regarding claim 30, Chodkowski discloses the mask seal further comprises outer peripheral portions (36) on either side of the oral opening (42), wherein each of the outer peripheral portions (right and left sides) wrap from a rear-facing side of the mask seal around to at least a portion of a laterally-facing side of the mask seal (a s shown the sides wrap all the way around), wherein the outer peripheral portions have a thickness that is greater than the thickness of the nasal region (as shown in fig. 13, the seal is wider than it is tall).
Regarding claim 31, Chodkowski discloses wherein the elongate areas of increased wall thickness comprise a generally triangular shape with a base of the triangle positioned rearward of a tip of the triangle (as shown in fig. 8, the shape is generally triangular with a vertex facing the front).
Regarding claim 32, Chodkowski discloses the interface assembly further comprises a removably attachable frame (16 or 24), wherein the frame comprises one or more covers (i.e. 18) that extend from the frame and are configured to prevent the mask seal from expanding outwardly and losing shape when pressurized air is introduced into the mask seal (i.e. holders 8 in combination of the strap are configured to apply a force and seal against the user such that the seal is not configure to expand outwardly).
Regarding claims 33, 36, 39, and 41, Chodkowski discloses each of the elongate areas of increased wall thickness (58) is aligned with a respective one of the covers (18 (i.e. vertically aligned) and is configured to transfer load from the seal to the covers via the suspension member (as shown the suspension member 58 distribute the load to the frame being in contact with it).
Regarding claim 34, Chodkowski discloses each of the covers (18) is positioned adjacent a portion of a respective one of the first and second paddles (as shown the covers 18 are on sides of the mask) where from portions of the paddles are exposed, wherein the covers limit expansion of at least the portion of the first and second paddles (i.e. by creating a seal with straps to ta user).
Regarding claim 35, Chodkowski discloses the covers (18) are unitarily formed with the frame (as shown they are one piece).
Regarding claim 37, Chodkowski discloses each of the covers (18) is positioned adjacent a first portion of a respective one of the first and second paddles (as shown the covers 18 are on sides of the mask) leaving a second portion (i.e. opposite the sides, inner) of the paddles exposed. 
Regarding claim 40, Chodkowski discloses the elongate areas of increased wall thickness (58) comprise elongate, thickened areas of the mask seal extending toward the frame from a patient side of the mask assembly (as shown the members 58 are thick and extend rearward to the frame) and are thicker than other portions of the mask seal in the paddles and the nasal region (as shown, members 59 are the thickest).
Regarding claim 42, Chodkowski discloses the increased wall thickness (in the direction of chin to nose as thickness which lies laterally when i.e. a patient lies supine during use.  Alternatively, in a direction from toward a user to away from the user as thickness) of each of the paddles (58) is greater than a wall thickness of adjacent portions of the laterally outward facing surface portion (thickness of surface facing away from user) and the laterally inward facing surface portion (thickness of surface facing user) of each of the paddles.
Regarding claim 43, Chodkowski discloses that an entirety of each of the elongate areas of increased wall thickness (58, 60) is located within a respective one of the first paddle (left side 36) and the second paddle (right side 36).
Regarding claim 44, Chodkowski discloses an entirety of each of the elongate areas of increased wall thickness (60a-1, 60a-2 as elongate areas of increased wall thickness) is positioned superior of the at least one nasal opening (as shown, the elongate areas of increased wall thickness 60a-1, 60a-2 are higher than the nasal opening).
Regarding claim 46, Chodkowski discloses each paddle comprises a paddle height (portion of height) measured above the upper surface (as shown, the side portions of 36 as paddles have height portions which exist between the upper surface and apex of the mask).
Regarding claim 48, Chodkowski discloses the first end (left) of each suspension member is located in a forward-facing wall (sidewall) of the mask seal and the second end (right) of each suspension member is located in a rearward-facing wall (sidewall) of the mask seal (a shown, the sidewalls face both forward and rearward sides).
Regarding claim 49, Chodkowski discloses wherein the elongate areas of increased wall thickness (58, 60) are configured to transfer force from the rearward-facing wall of the paddles to the forward-facing wall of the paddles ([0041] last 15 lines disclose that the ribs transfer forces in both x and y directions).

Response to Arguments





Applicant's arguments filed 3/25/2022 have been fully considered but they are not persuasive.
Applicant argues on page 6 last paragraph through page 7 1st paragraph that Chodkowski does not teach an increased wall thickness along an apex and does not teach the wall thickness in the nasal and upper front portion are less than the thickness of the paddles.   Examiner respectfully disagrees.  Chodkowski teaches the wall thickness of the mask seal (12) varies and each of the paddles comprises an elongate area of increased wall thickness extending in a fore aft direction (i.e. ribs 60a (b)-1, 60a (b)-2.  Alternatively, the combination of 58a, 58b and 60a (b)-1, 60a (b)-2 as elongate area of increased wall thickness which extends in fore aft directions; [0037] lines 1-10), between a first end (left) and a second end (right).  Further, Chodkowski teaches the upper ridges (top portion 54b) of the paddles define an  apex of the mask seal (as shown, the top curve of 54b is the apex of the mask and is above outer surface 46).  As shown in fig. 13, the thickness of the front and nasal region at 44 is less than the thickness of the wall of the paddles at i.e. 58a, b).  Thus, Chodkowski teaches this limitation as claimed.




Conclusion












Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/            Primary Examiner, Art Unit 3785